PER CURIAM.
AFFIRMED. We do not believe the appellant has demonstrated error in the trial court’s entry of summary judgment essentially predicated upon a previously entered arbitration award and judgment entered thereon which specifically denied a claim that appellant now contends was really granted by the arbitrators but used as a setoff against claims made against the appellant in the arbitration proceedings. We have been cited no authority that would allow a trial court in a collateral proceeding to impeach findings of an arbitration panel that have been subsequently judicially approved.
ANSTEAD, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.